DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites that “the plurality of structural elements are homogenous or different.” This limitation does not further limit the subject matter of claim 1, since any conceivable plurality of structural elements is either homogenous or different inherently (that is to say, if the elements are not homogenous then they are different, and vice-versa); further, anything which infringes on claim 1 would also infringe on claim 5.
Further, claim 7 is rejected for reciting that the plurality of structural elements are “arranged regularly or irregularly”. This limitation does not further limit the subject matter of claim 1, since any conceivable plurality of structural elements is either arranged regularly or irregularly (that is to say, if the elements are not arranged regularly then they are arranged irregularly, and vice-versa); further, anything which infringes on claim 1 would also infringe on claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 11, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al (U.S. Pat. 9,821,120 B2, claiming priority to foreign application JP 2015-029794, hereinafter “Nakano”). 
Regarding claim 1, Nakano discloses a component (either entire piston 13 or alternatively, seal 15 located on the piston; see Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising: 
a surface structure formed in a region 17 (Fig. 2) of the component, the surface structure comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), the plurality of structural elements 24 being formed entirely of a material of the component (i.e., the structural elements 24 are formed of a laminate film which is shown by the hash marks in Fig. 3 to be the same material forming the seal 15 of the piston 13; thus, the material is “a material” of the entire piston 13 or is the singular material of the seal 15), and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),

wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 3, Nakano discloses that component is a piston 13 for the syringe (as described above with respect to claim 1, the component may be either entire piston 13 or alternatively, seal 15 located on the piston), and the structure is arranged on the piston so that the structure is located opposite a casing (i.e., defined by surface 16) of a cylinder 11 (Fig. 1) for the syringe 10, when the structure is inserted into the syringe (i.e., the structure is located on the piston which inserted into the syringe, and 
Regarding 4, Nakano discloses that the component is a seal for a piston of the syringe (as described above with respect to claim 1, the component may be seal 15 located on the piston), and wherein the structure is arranged on the seal such that the structure is arranged in the syringe against a casing of a cylinder for the syringe (i.e., the structure is located on the piston which inserted into the syringe, and when so inserted, the structure directly contacts the interior surface 16 of the cylinder 11 opposite the surface).
Regarding claim 5, Nakano discloses that the plurality of structural elements 24 are homogeneous or different (i.e., Nakano illustrates homogenously shaped structural elements in Fig. 2B).
Regarding claim 6, Nakano discloses that each of the plurality of structural elements 24 is a linear elevation or an elevation with a polygonal design (i.e., the elements 24 have a linear elevation by virtue of consisting of straight edges on opposing sides of the elements; see Fig. 3).
Regarding claim 7, Nakano discloses that the plurality of structural elements are arranged regularly or irregularly (i.e., Nakano illustrates regularly arranged structural elements in Fig. 3). 
Regarding claim 9, Nakano discloses that a width (“S”) of a structural element 24 of the plurality of structural elements is in a range of 10 μm to 100 μm (see col. 7, lines 21-23), disclosing that the width “S” is 3 μm to 50 μm, which includes values that fall within the claimed range).

Regarding claim 13, Nakano discloses a syringe 10 (Fig. 1) comprising the component as claimed in claim 1. 
Regarding claim 15, Nakano discloses a component (either entire piston 13 or alternatively, seal 15 located on the piston; see Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a friction-reducing structure formed on a region 17 (Fig. 2) of the component, the friction-reducing structure having a plurality of structural elements 24, the plurality of structural elements 24 comprising elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17) disposed along an exterior of the component, the structural elements 24 being arranged both along one direction (e.g.., the longitudinal direction of movement of the piston 13) and along another direction perpendicular to the one direction (i.e., the protrusions extend circumferentially; see col. 5, lines 18-21),
the structural elements 24 being formed entirely of a material of the component (i.e., the structural elements 24 are formed of a laminate film which is shown by the hash marks in Fig. 3 to be the same material forming the seal 15 of the piston 13; thus, the material is “a material” of the entire piston 13 or is the singular material of the seal 15), 

wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 16, Nakano discloses a syringe, comprising:
a cylinder 11 (Fig. 1); 
a piston 13 (Fig. 1) movably disposed in the cylinder; and 
a friction reducing structure formed on an exterior of the piston 13 (see Fig. 2), the friction reducing structure comprising a plurality of elevations 24 (i.e., the elevations 24 extend in the height “H” from the surface of the region 17), the elevations 24 being arranged both along one direction (e.g., the longitudinal direction of movement of the piston 13) and along another direction perpendicular to the one direction (i.e., the protrusions extend circumferentially; see col. 5, lines 18-21) and the plurality of elevations 24 being formed directly on the region 17 of the syringe (as shown in Fig. 3), the plurality of elevations being formed entirely of a material of the syringe (i.e., the syringe may be made in part by material 15, which is also the material forming the plurality of elevations 24), 

wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 17, Nakano discloses a component (either entire piston 13 or alternatively, seal 15 located on the piston; see Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a surface structure formed in a region 17 of the component, 
wherein the surface structure comprises a plurality of structural elements 24 which are formed on the region 16 of the component and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements), the plurality of structural elements 24 24 being arranged both along one direction (e.g., the longitudinal direction of movement of the piston 13) and along another direction perpendicular to the one direction (i.e., the protrusions extend circumferentially; see col. 5, lines 18-21) and the plurality of elevations 24 being formed directly on the region 17 of the syringe 
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 18, Nakano discloses a component (either entire piston 13 or alternatively, seal 15 located on the piston; see Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a surface structure formed in a region 17 of the component, 
wherein the surface structure comprises a plurality of structural elements 24 which are formed on the region 16 of the component and the structure is constructed to reduce friction by a shape of the structure in the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements), the plurality of structural elements 24 24 being arranged both along one direction (e.g., the longitudinal direction of movement of the piston 13) and along another direction perpendicular to the one direction (i.e., the protrusions extend circumferentially; see col. 5, lines 18-21) and the plurality of elevations 24 being formed directly on the region 17 of the syringe (as shown in Fig. 3), the plurality of elevations being formed entirely of a material of the component (i.e., the piston 13 may be made in part by material 15 or may be the 
the component is a piston 13 for the syringe and the surface structure is arranged on the piston (as illustrated in Figs. 2-3) so that the surface structure is opposite a shell of the cylinder 11 (Fig. 1) for the syringe (i.e., the structure is located on the piston which inserted into the syringe, and when so inserted, the structure directly contacts the interior surface 16 of the cylinder 11 opposite the surface),
or the component is a seal 15 for a piston 13 of the syringe and the surface structure is arranged on the piston (as illustrated in Figs. 2-3) so that the surface structure is opposite a shell of the cylinder 11 (Fig. 1) for the syringe (i.e., the structure is located on the piston which inserted into the syringe, and when so inserted, the structure directly contacts the interior surface 16 of the cylinder 11 opposite the surface),
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 11-13 and 15-18 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Pinkerton, III et al (U.S. Pub. 2004/0241023 A1, hereinafter “Pinkerton”), or in the alternative, under 35 U.S.C. 103 as obvious over Pinkerton.
Regarding claim 1, Pinkerton discloses a component for a syringe, the component comprising: 
a surface structure formed in a region of the component (i.e., the surface structure may be formed of a plurality of peaks on the surface of a liner 16; see para [0024] and Fig. 2B),
wherein the surface structure comprises a plurality of structural elements which are formed on the region of the component, the plurality of structural elements being formed entirely of a material of the component (i.e. the structural elements on the liner 16 may be made from the same material as the liner as illustrated by the hash marks in Fig. 2B) and the structure is constructed to reduce friction by a shape of the structure in 
wherein a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (i.e., the maximum dimension Rz, indicative of the height of a single peak, is 50 microinches, or 1.27 μm), and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Pinkerton would perform this function).
Further regarding the limitation of claim 1 that “a spacing between the structural elements is in a range of 10 μm to 1 mm”, this limitation does not require that the structural elements in question be consecutive, sequential or otherwise adjacent one another. 
Though Pinkerton does not explicitly disclose the length of the piston 24 and/or liner 16 along which the region is present, the skilled artisan could thus choose two structural elements along the length of the piston or liner 16 such that the space between them is between 10 μm and 1 mm. This is illustrated in annotated Fig. 2B, below, with the dotted lines illustrating a continuation of the structural elements and the space between two chosen elements (circled) to be significantly longer than the height of a single structural element.

    PNG
    media_image1.png
    554
    851
    media_image1.png
    Greyscale

Pinkerton, III et al (U.S. Pub. 2004/0241023 A1), Fig. 2B (Annotated).

Further, a skilled artisan would have found it obvious at the time of the invention to modify the spacing, if necessary, between two structural elements since Applicant has not provided evidence for the criticality of the claimed dimension between elements, a problem that is solved by the claimed dimension between the claimed elements, or unexpected results that were achieved by the claimed dimension between elements.
Regarding claim 2, Pinkerton discloses that component 16 is a cylinder for the syringe (Fig. 1), and said structure is located on an inner side of a casing of the cylinder (see para [0024]).  
Regarding 5, Pinkerton discloses that the plurality of structural elements are homogeneous or different (i.e., Pinkerton illustrates homogenous structural elements in Fig. 2B but discloses that the structural elements may be different; see para [0024]).

Regarding claim 7, Pinkerton discloses that the plurality of structural elements are arranged regularly or irregularly (i.e., Pinkerton illustrates regularly arranged structural elements in Fig. 2B but discloses that the structural elements may be arranged irregularly; see para [0024]). 
Regarding claim 9, Pinkerton does not appear to disclose that a width of a structural element of the plurality of structural elements is in a range of 10 μm to 100 μm.  
But it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify a width of a structural element of the plurality of structural elements to be in a range of 10 µm to 100 µm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the invention of Pinkerton would not appear to perform differently with claimed range of the width of a structural element of the plurality of structural elements. Further, Applicant places no criticality on the claimed range of the width of a structural element of the plurality of structural elements.

Regarding claim 12, Pinkerton discloses that the plurality of structural elements comprises at least two groups of structural elements (i.e., Fig. 2B shows numerous structural elements that can be grouped accordingly), wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements.
However, Pinkerton does not appear to disclose that the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe.
However, Pinkerton discloses that Fig. 2B may illustrate one form of structural elements while the elements may be arranged differently to result in a different surface profile (para [0024]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide the structural elements as different with respect to a shape, width, height, depth or orientation with respect to a direction of movement of the component in the syringe, based on the desired sealing and/or surface properties of the finish of the piston (see Pinkerton at para [0024]). 

Regarding claim 15, Pinkerton discloses the component for a syringe as described above in the rejection of claim 1 above, the friction-reducing structure being described as the surface structure in the rejection of claim 1 above, the elevations being described as the plurality of elevations in the rejection of claim 1 above.
Regarding claim 16, Pinkerton discloses a syringe, comprising: a cylinder 16 (Fig. 1); 
a piston 24 (Fig. 1) movably disposed in the cylinder; and 
a friction reducing structure, described as the surface structure in the rejection of claim 1 above, formed on an interior of the cylinder (i.e., the structure is formed on the liner 16), the friction reducing structure comprising a plurality of elevations (see rejection of claims 1 and 15, above), the plurality of elevations being arranged on a region of the syringe and are formed entirely of a material of the component, as described above in the rejection of claims 1 and 15, which recite substantially the same subject matter as claim 16. 
Regarding claim 17, Pinkerton discloses a component for a syringe, the component comprising a surface structure, described as the surface in the rejection of claim 1 above, meeting the claimed limitations (see rejection of claim 1, above).
Regarding claim 18, Pinkerton discloses the component for the syringe as described in the rejection of claim 1 above, such that the component is a cylinder 16 and the surface structure is located on an inside of a shell thereof (see Fig. 2B).

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered.
Regarding the previously applied claim rejections under 35 U.S.C. 112, Examiner notes that the rejection has been withdrawn in light of the amendments to the claims. However, a new grounds of rejection has been applied under 35 U.S.C. 112(d).
Regarding the previously applied claim rejections under 35 U.S.C. 102/103, Examiner notes that a new ground of rejection has been applied to claims 1, 3-7, 9, 11, 13 and 15-18 under 35 U.S.C. 102(a)(2) as being anticipated by Nakano.
Further, regarding Applicant’s arguments traversing the Pinkerton reference, Applicant argued that Pinkerton does not disclose the limitations of independent claim 1, specifically emphasized by Applicant to be “the plurality of structural elements being formed entirely of a material of the component” and the plurality of structural elements “is formed directly on the region of the component” (Remarks, pg. 8). 
In the above rejection, the Nakano reference was applied since Pinkerton does not appear to disclose the claimed structural elements located on the piston of the syringe (as recited in claims 3 and 4). 
However, Pinkerton still discloses the plurality of structural elements disclosed on the liner 16 of the syringe barrel in Pinkerton. Thus, insofar as the component is the cylinder for the syringe, Pinkerton illustrates that the structural elements disclosed on the liner 16 not coated with a vapor deposited polymer (i.e., only the elements 34 on the piston 24 are located with the vapor deposited polymer while the structural elements 34 on the liner 16 are illustrated by the hash marks in Fig. 2B to be the same material as the rest of the liner 16 without any vapor deposited polymer layer). 
a material of the component” (emphasis added) merely requires that the plurality of structural elements be formed entirely of any material that forms the component. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/10/2021